Citation Nr: 1142430	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  10-19 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of broken right leg.

2.  Entitlement to service connection for ankle disability, claimed as secondary to residuals of broken right leg.

3.  Entitlement to service connection for hip disability, claimed as secondary to residuals of broken right leg.

4.  Entitlement to service connection for knee disability, claimed as secondary to residuals of broken right leg.

5.  Entitlement to service connection for right ear disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission 

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to January 1975.

These matters come before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied each of the claims listed on the title page of this decision.


FINDINGS OF FACT

1.  A right leg disability, to include a broken bone, did not manifest in service or for many years thereafter, and the Veteran does not have a current right leg disability.

2.  An ankle disability did not manifest in service or for many years thereafter, and the Veteran does not currently have an ankle disability or one that was caused or aggravated by a service connected disability.

3.  A hip disability did not manifest in service or for many years thereafter, and the Veteran does not currently have a hip disability or one that was caused or aggravated by a service connected disability.

4.  A knee disability did not manifest in service or for many years thereafter, and the Veteran does not currently have a knee disability or one that was caused or aggravated by a service connected disability.

5.  A right ear disability did not manifest in service or for many years thereafter, and the Veteran does not currently have a right ear disability.
CONCLUSIONS OF LAW

1.  A right leg disability, to include a broken bone, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  An ankle disability was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

3.  A hip disability was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

4.   A knee disability was not incurred in or aggravated by service and was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.

5.  A right ear disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a May 2009 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate each of his service connection claims, on a direct and secondary basis.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the May 2009 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the May 2009 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post service treatment records.  In his May 2010 substantive appeal (VA Form 9), the Veteran requested that the RO seek treatment records from hospitals in which he claimed to have been treated at Fort Carson in Colorado and Fort Wood in Missouri.  The RO did not make specific requests to these facilities and the Board finds that it was not required to do so pursuant to its duty to assist.  As discussed below, there is no credible evidence that the Veteran was treated for a broken leg or any other disability for which he claims service connection during service, and the STRs contain treatment for other conditions from the time period during which the Veteran indicated he received treatment for his broken right leg, December 1973 and June 1974 to January 1975.  In these circumstances, the RO was not required to seek records from hospitals at which the Veteran claimed he was treated during service.  See DeLision v. Shinseki, No. 09-0404, 2011 WL 3691857, * 7 (Vet. App. Aug. 24, 2011) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("[T]he duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").

The Veteran has not been afforded a VA examination with regard to any of his claimed disabilities.  As explained below, even if it is assumed that the Veteran has shown persistent symptoms of a disability, there is no evidence that such symptoms may be associated with service, other than the Veteran's conclusory and non-credible lay statement suggesting a nexus between a current disability and service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.

Analysis

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In his April 2009 claim, the Veteran stated that he broke his right leg at Fort Carson, Colorado, that the leg was not set correctly, and now his ankle, knee, and hip were getting worse.  He indicated that his treatment at Fort Carson was from June 1974 to January 1975.  In his August 2009 notice of disagreement, the Veteran elaborated that his leg was placed in a cast and he remained in this cast for approximately five months.  A March 2009 VA treatment record also indicates that the Veteran stated he broke his right leg in the 1970s and had been having pain down to the ankle and up to the hip.

Veterans are competent to describe in-service injuries, symptoms, and treatment, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, evidence in the STRs conflict with the Veteran's lay statements, and, for the following reasons, this evidence leads the Board to find that the Veteran's statements with regard to his in-service broken right leg and its residuals are not credible.

The STRs reflect that the Veteran complained of right knee pain, with November 1973 X-rays being negative and showing no significant abnormality.  A December 1973 STR indicated that there was no history of trauma to the knees and they were stable without effusion, with full range of motion and no crepitus.  There was diffuse medial tenderness.  A subsequent December 1973 STR noted a history of right tendonitis that had started again, but no diagnosis was made.  An April 1974 physical profile record reflects that the Veteran had low back pain and could not engage in activities such a running and jumping.  A May 1974 STR indicates that the Veteran fell three days previously and had experienced neck and low back pain.  A July 1974 STR reflects that the Veteran had a right foot laceration.  A December 1974 STR from the surgical clinic at Fort Carson Army Hospital reflects that the Veteran had a moveable mass of the cervical spine for 8-10 months, and the diagnosis was sebaceous cyst.  A January 1975 STR indicated that the Veteran complained of flu symptoms.

The above evidence reflects that, even during the time period that the Veteran alleges that he was treated for a broken right leg and had a cast on the leg for five months, he was treated at Fort Carson for other symptoms and no broken right leg or cast was noted.  Moreover, on the January 1975 separation examination, the lower extremities were normal and no defects were noted.  In addition, on the contemporaneous separation report of medical history, the Veteran indicated that his present health was good, that he did not have and had never had broken bones, bone, joint, or other deformity, trick or locked knee, lameness, or arthritis, rheumatism, or bursitis.  The Veteran also indicated in a subsequent January 1975 statement of medical history that there had been no change in his medical condition since his separation examination which had been more than three days previously.

The normal separation examination findings and the Veteran's own contemporaneous statement that he did not have broken bones, bone, joint, or other deformity, trick or locked knee, lameness, or arthritis, rheumatism, or bursitis conflict with his later statements that he broke his right leg and was in a cast for five months with treatment at Fort Carson and subsequent ankle, hip, and knee symptoms.  The Board finds that the statements more contemporaneous to the events are of greater probative value than the later statements, most of which were made during the course of a claim for compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Consequently, the Veteran's statements that he broke his right leg in service and had ankle, hip, and knee symptoms as a result are not credible.

The Board also notes that the STRs indicating treatment at Fort Carson for other symptoms during the time period that the Veteran indicated he broke his right leg and was in a cast reflects that all pertinent treatment records have been associated with the claims file and are not located at Fort Carson or elsewhere.

The Veteran's statements as to continuity of right leg, ankle, hip, and knee symptomatology are also contradicted by the normal separation examination findings and his statement at separation of good health and lack of broken bones, bone joint or other deformity, trick or locked knee, lameness, or arthritis, rheumatism, or bursitis, along with the fact that the first post service treatment records are dated in January 2008.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  The Board therefore also finds that the Veteran's statements as to continuity of symptomatology are not credible.

In addition, there is no evidence of current broken right leg residuals or an ankle, hip, or knee disability.  The VA treatment records from January 2008 to May 2009 contain diagnoses of other disabilities such as cerebral aneurysm, cervical compression fracture, and hypertension, but no diagnosis of any right leg, ankle, hip, or knee disability.  Moreover, April 2008 examination of the lower extremities showed only that there was no synovitis and the advanced practice nurse who noted in the March 2009 VA treatment note that the Veteran had recounted his broken right leg in the 1970s and had ankle and hip pain diagnosed only vertigo, cerebral aneurysm, left shoulder pain, depression, and hypertension.  This lack of a diagnosis of any of the claimed disabilities by a health care professional presented with a report of a previously broken right leg and residuals of ankle and hip pain also weighs against a finding of the existence of current disabilities in this case.  Consequently, the Veteran has also failed to meet his burden of establishing the current disability element of the above service connection claims.

The Veteran has similarly failed to establish any of the elements of his claim for entitlement to service connection for right ear disability.  There are no complaints, symptoms, treatment, or diagnoses relating to the ears in the STRs, the January 1975 separation examination report indicated that the ears were normal, and the Veteran indicated on the contemporaneous report of medical history that he did not have and had never had ear, nose, or throat trouble.  Thus, to the extent that the Veteran has indicated that he had a right ear disability in service or continuity of right ear symptomatology, such testimony is not credible because it conflicts with his more probative and contemporaneous statements indicating a lack of such disability or symptoms, as well as the passage of a lengthy period of time during which the Veteran did not register any right ear complaints.  Maxson, 230 F.3d at 1333; see also Forshey, 284 F.3d at 1358.  In addition, the VA treatment notes do not contain evidence of a current right ear disability, and the Veteran has therefore failed to establish the current disability element of this claim as well.

The only remaining issue with regard to these claims is whether the Veteran was entitled to a VA examination.  Under the VCAA, VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81. The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability (or symptoms of a disability) may be associated with service is low. McLendon, 20 Vet. App. at 83; Locklear v. Nicholson, 20 Vet. App. 410, 419 (2006).  Even assuming that the Veteran's complaints of current right leg, ankle, hip, knee, and right ear pain are competent and credible evidence of persistent or recurrent symptoms of right leg, ankle, hip, knee, and ear disabilities, he has nevertheless failed to submit evidence that such disabilities may be associated with service.  This conclusion is based on the Board's findings above that the Veteran's statements with regard to in-service injury and residuals and continuity of this symptomatology are not credible.  Given this lack of credibility, all that the Veteran has submitted are his own conclusory lay statements suggesting a nexus between current symptoms and service, and this is not enough to warrant a VA examination.   Waters, 601 F.3d at 1278-1279 (a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the "may be associated" element because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection).

Finally, as to the claim that the ankle, hip, and knee disabilities are caused or aggravated by the broken right leg residuals, as entitlement to service connection for the latter has been denied, entitlement to service connection for the former is not warranted as a matter of law.  See 38 C.F.R. § 3.310(a) (entitlement to service connection on a secondary basis requires relationship between a current disability and an already service connected disability).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran has failed to meet his burden of establishing any of the elements of each of his service connection claims.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims for entitlement to service connection for residuals of broken right leg, ankle, hip, and knee disabilities, and a right ear disability must be denied.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for residuals of broken right leg is denied.

Entitlement to service connection for ankle disability, claimed as secondary to residuals of broken right leg, is denied.

Entitlement to service connection for hip disability, claimed as secondary to residuals of broken right leg, is denied.

Entitlement to service connection for knee disability, claimed as secondary to residuals of broken right leg, is denied.

Entitlement to service connection for right ear disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


